DETAILED ACTION

Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 3. The module of an aircraft bypass engine according to claim 1, wherein another stator blade[[s]] of said annular row of stator blades are fixed.

Claim 4. The module of an aircraft bypass engine according to claim 1, wherein, 


Allowable Subject Matter
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine engine, relevant prior art Damevin (US 2017/0074519) discloses  an annular flow path of a secondary gas flow wherein is mounted an annular row of stator blades configured to straighten the secondary gas flow, an arm configured to be connected to a pylon securing the engine to the aircraft, said arm extending in said annular flow path downstream from said annular row of blades and being connected physically to one of said stator blades so as to form a unitary and stationary aerodynamic assembly.


Note that McCaffrey (US 2010/024729) teaches making some variable vanes fixed in a row of variable vanes to have a row of vanes composed of fixed vanes adjacent to variable vanes in order to increase rigidity of the structure. Consequently McCaffrey teaches away from making the at least one of the two blades adjacent to the blade of said unitary and stationary aerodynamic assembly variable. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./
 Examiner, Art Unit 3741   
                                                                                                                                                                                                  /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741